[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Aug. 24, 2009
                               No. 08-10937                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 07-00025-CR-W-N

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CLIFFORD STRONG FERGUSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                               (August 24, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Clifford Strong Ferguson appeals his convictions for possession with intent
to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), and possession of

firearms in furtherance of distribution of marijuana, in violation of 18 U.S.C. §

924(c)(1)(A)(I). He makes three contentions: (1) the government made improper

statements during its closing argument; (2) there is insufficient evidence to support

his convictions; and (3) the district court plainly erred in giving the jury a

“deliberate ignorance” instruction.

                                           I.

      Ferguson first contends that the government made several improper

statements during closing argument. Because Ferguson failed to object during the

government’s closing argument at trial, we review it only for plain error. United

States v. Granville, 716 F.2d 819, 821 (11th Cir. 1983). “The four prongs of plain

error review are: (1) there must be error; (2) the error must be plain; (3) the error

must affect the appellant’s substantial rights; and (4) the error must seriously affect

the fairness, integrity, or public reputation of judicial proceedings.” United States

v. Novaton, 271 F.3d 968, 1014 (11th Cir. 2001) (quotation marks and alteration

omitted). We will not correct any error unless all four requirements are met. See

id. “Meeting all four prongs is difficult, as it should be.” United States v. Puckett,

__ U.S. ___, 129 S. Ct. 1423, 1429 (2009), and in our review we must consider

“the strength of the evidence against [the] defendant[].” United States v. Stout,



                                            2
667 F.2d 1347, 1354 (11th Cir. 1982).

      Ferguson argues that the evidence of guilt in this case was not

overwhelming. We disagree. When the police officers stopped Ferguson for a

traffic violation, they smelled the odor of marijuana coming from his van. That

odor was emanating from bag in the back of the van. The bag contained six

pounds of marijuana, stored in six gallon-sized bags. The bag also contained two

handguns, one of which Ferguson admitted was his. Ferguson told the police

officers that he was carrying the bag to Kentucky for someone he knew only as

“Jock” and that “Jock” was going to pay him for transporting the bag.

      Although the government may have made some improper statements during

closing argument, such as when it asked the jury to draw on its knowledge about

drug dealing from watching television, those statements did not affect Ferguson’s

substantial rights because there is no reasonable probability that he would have

been acquitted otherwise. See United States v. Wilson, 149 F.3d 1298, 1301 (11th

Cir. 1998) (“A defendant’s substantial rights are prejudicially affected when a

reasonable probability arises that, but for the [government’s] remarks, the outcome

of the trial would have been different.”). Additionally, the stain of any improper

argument was washed out when the district court properly instructed the jury that

arguments by the attorneys were not evidence. See United States v. Smith, 918



                                          3
F.2d 1551, 1562 (11th Cir. 1990). Ferguson has failed to demonstrate that the

government’s closing arguments constitute plain error.

                                          II.

      Ferguson also contends that there was insufficient evidence to support his

convictions. We review de novo the sufficiency of the evidence to support a

conviction, but “view the evidence in the light most favorable to the government.”

United States v. Herrera, 931 F.2d 761, 762 (11th Cir. 1991).

      Ferguson argues that the quantity of marijuana alone is insufficient evidence

of his intent to distribute it. He notes that the government did not find any scales

or smaller bags for repackaging the marijuana for resale. He insists that he was

carrying the six gallon-sized bags of pot for personal use and that it makes

economic sense to buy drugs in bulk. Buying wholesale, after all, is cheaper than

buying retail. That argument fails. Intent to distribute can be inferred from the

quantity of the drugs. See United States v. Perez-Tosta, 36 F.3d 1552, 1559 (11th

Cir. 1994). The jury chose to make that inference instead of accepting Ferguson’s

explanation that the six pounds of marijuana were for personal use. That was a

reasonable inference based on the evidence, and it is sufficient to support the

conviction. See United States v. Hernandez, 896 F.2d 513, 517 (11th Cir. 1990).

      Ferguson also argues that the proximity of the guns to the drugs was



                                           4
insufficient to support a conviction for possession a firearm “in furtherance” of

drug trafficking. He argues that the handguns were not readily accessible because

they were in a bag in the back of the van. Again, those arguments fail. The

presence of two loaded firearms in the same bag as the marijuana supports the

necessary nexus “between the firearm and the drug selling operation.” See United

States v. Mercer, 541 F.3d 1070, 1076–77 (11th Cir. 2008). As we recognized in

United States v. Miranda, a reasonable jury could infer that the purpose of storing

guns next to the drugs “was to provide defense or deterrence in furtherance of the

drug trafficking.” 425 F.3d 953, 962 (11th Cir. 2005) (internal quotation marks

omitted); see also Mercer, 541 F.3d at 1077 (holding that the “in furtherance”

element was satisfied where the firearm was “hidden in a pouch under the

mattress” in the defendant’s motel room); United States v. Molina, 443 F.3d 824,

830 (11th Cir. 2006) (holding that the “in furtherance” element was satisfied where

the gun was found in the drawer of a nightstand in the defendant’s bedroom).

Sufficient evidence supports Ferguson’s conviction for possession of a firearm in

furtherance of marijuana distribution.

                                         III.

      Ferguson contends that it was improper for the district court to give a

“deliberate ignorance” jury instruction. Because Ferguson failed to object to that



                                          5
instruction at trial, we review it only for plain error. See Granville, 716 F.2d at

821. The district court instructed the jury that it could convict Ferguson based on

actual knowledge or deliberate ignorance. As we have already explained, the

government presented sufficient evidence to support a conviction based on actual

knowledge. Ferguson’s contention is therefore knocked out by our decisions in

United States v. Stone, 9 F.3d 934 (11th Cir. 1993), and United States v. Kennard,

472 F.3d 851 (11th Cir. 2006). In Kennard we reiterated that “any error in giving

an unwarranted deliberate ignorance instruction is harmless if the jury could have

convicted on an alternative, sufficiently supported theory of actual knowledge.”

Kennard, 472 F.3d at 858 (citing Stone, 9 F.3d at 937–40). We must assume that

the jury followed its instructions and would not have convicted Ferguson under

either theory unless he was guilty beyond a reasonable doubt. See Stone, 9 F.3d at

938. Because of that assumption “any shortcoming in the evidence about

deliberate ignorance was rendered harmless by the sufficiency of evidence of

actual knowledge.” Kennard, 427 F.3d at 858. Even assuming that a deliberate

ignorance instruction was improper, the error was harmless. Therefore, the district

court did not plainly err.

      AFFIRMED.




                                           6